Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161422
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  VECTREN INFRASTRUCTURE SERVICES                                                                     Elizabeth T. Clement
  CORP., successor-in-interest to MINNESOTA                                                           Megan K. Cavanagh,
                                                                                                                       Justices
  LIMITED, INC.,
              Plaintiff-Appellee,
  v                                                                SC: 161422
                                                                   COA: 345462
                                                                   Ct of Claims: 17-000107-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the Court of Appeals judgment and we
  REMAND this case to the Court of Appeals to address the plaintiff’s arguments regarding
  the proper method for calculating the business tax due under the statutory formula. See
  MCL 208.1201; MCL 208.1301(2). This foundational issue must be addressed before
  determining that MCL 208.1309 requires application of an alternative method of
  apportionment.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
           s1124
                                                                              Clerk